Citation Nr: 1147466	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression (claimed as a personality disorder).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1984 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim at issue was previously remanded by the Board in July 2010 for further evidentiary development of requesting VA treatment records and a VA psychiatric examination with diagnoses and medical nexus opinions.  This was accomplished, and the claim was readjudicated in a June 2011 supplemental statement of the case.  For this reason, the Board concludes that there has been substantial compliance with the remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

Review of the record shows that the Veteran submitted new evidence that was obtained by the RO since the June 2011 supplemental statement of the case (SSOC).  The RO has not had the opportunity to consider this additional evidence, including to readjudicate the claim with another SSOC, and the Veteran has not waived consideration of that evidence by the RO.  On remand, the new evidence should be considered and an SSOC should be prepared.  38 C.F.R. §§ 19.31(b)(1), 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

After any additional notice and/or development deemed warranted, readjudicate the claim for service connection on appeal, including consideration of all evidence received after the June 2011 SSOC.  If any benefit sought on appeal is not granted, furnish him and his representative a SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


